Citation Nr: 1243493	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  06-01 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased disability evaluation for cystic acne of the face, cheeks, chin, shoulders, mid back, and chest, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  

This matter was previously before the Board in October 2010 and July 2012 , at which time it was remanded for further development.  Unfortunately, this matter must once again be remanded for further development for the reasons noted below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

In its July 2012 remand, the Board requested that the Veteran be scheduled for a VA examination to determine the severity of his service-connected cystic acne of the face, cheeks, chin, shoulders, mid back, and chest.

While it appears that an attempt may have been made to schedule the Veteran for a VA examination and that he may not have appeared for the scheduled examination, the Veteran's representative has requested that the Veteran be afforded an additional opportunity to appear at a VA examination, as there is no indication in the file that notice was actually sent to the Veteran.  

The Board notes that the Veteran has reported for all three previously scheduled examinations performed in conjunction with this claim.  The Board further observes that the July 2012 Board decision was dated July 9, 2012.  In a July 13, 2012, letter, the AMC, acting on behalf of the RO, indicated that it had asked the medical facility nearest to the Veteran to schedule him for an examination in connection with his claim.  It was noted that they would notify him of the date and place of the examination. 

In a Compensation and Pension Inquiry form, it was indicated that the AMC had requested that a VA skin medical examination be performed.  It appears that the claims folder was to be sent to the Clarksburg VAMC.  On a form printed on July 27, 2012, it was reported that the Veteran was a no-show for the scheduled appointment.  There was no date of examination listed.  

In her October 2012 written argument, the Veteran's representative noted the above and requested that the VA examination be rescheduled.  She observed that there was no indication in the file that the Veteran was contacted by phone or e-mail.  She stated that the only indication of an examination being scheduled was on the examination inquiry form.  There was no indication of any notice being given to the Veteran.  

She further observed that while the Veteran lived closer to the Huntington VAMC, there were no skin examinations performed at this facility and as the skin examinations were only performed at the Clarksburg VAMC, which was much further away, proper notice and scheduling assistance was of particular importance.  

Given the above, and the fact that the Veteran has reported for every other scheduled examination, the Board will allow the Veteran the opportunity to appear at another scheduled examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination to determine the severity of his service-connected cystic acne of the face, cheeks, chin, shoulders, mid back and chest.  The claims folder (including all relevant documentation in Virtual VA) must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must identify all areas of the Veteran's body which are affected by his service-connected cystic acne of the face, cheeks, chin, shoulders, mid back and chest, and what percentage of the Veteran's body is affected by this condition, including percentages of both exposed areas only and the entire body.  As it relates to the Veteran's face and resulting scars, the examiner is also requested to indicate whether there is visible or palpable tissue loss and gross distortion or asymmetry of two features (nose, chin, forehead, eyes, ears, cheeks, lips).  A copy of the notification sent to the Veteran with regard to examination scheduling must be placed in the file.  

2.  To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

